Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00119-CV

                                IN THE INTEREST OF L.R.L., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-PA-01591
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 6, 2016

AFFIRMED

           The sole issue presented in this appeal of an order terminating Tiffany B.’s parental rights

is whether the trial court abused its discretion in denying her motion for continuance. We hold the

trial court did not abuse its discretion and affirm the trial court’s order.

                                             BACKGROUND

           The Texas Department of Family and Protective Services received a referral for neglectful

supervision of L.R.L when he was one month old. The referral was based on concerns about

Tiffany B.’s drug use. Although the Department initially attempted a safety plan prior to filing a

petition to terminate Tiffany B.’s parental rights, Tiffany B. tested positive for marijuana while

L.R.L. was still in her care.
                                                                                    04-16-00119-CV


       The Department filed its petition on July 29, 2015. At the initial hearing on an order for

protection held August 10, 2015, Tiffany B. agreed for L.R.L. to be placed in the Department’s

care while she worked a service plan. The case worker noted this was the third termination case

filed against Tiffany B., and her rights to five other children were terminated. At the conclusion

of the hearing, the trial court addressed Tiffany B. reminding her she had been down this road

before and she was going to need to get to work fast. The trial court concluded by stating, “And

given the history you’ve got to really prove yourself here.”

       On September 29, 2015, Tiffany B. was not present at the sixty-day status hearing because

she was in jail. Although Tiffany B. had scheduled an appointment to review her service plan with

the case worker before she was arrested, she did not show up for the appointment. The case worker

testified Tiffany B. was being held in jail on four different felony charges. At the conclusion of

the hearing, the trial court set the next review hearing for January 26, 2016, and trial date for

February 11, 2016.

       On January 26, 2016, the case worker testified Tiffany B. had not completed any services

and had failed to pay child support. Specifically, the case worker stated Tiffany B. had not

obtained appropriate housing or employment and had not submitted to drug testing. Tiffany B.

did attend an initial intake session with an outpatient drug treatment facility on January 7, 2016;

however, the case worker had not received a report from that session. Although the Department

was previously willing to give Tiffany B. credit for parenting classes she had completed in the

past, the case worker stated Tiffany B. would now have to redo those classes because she had not

had any contact with the Department from August 10, 2015 until she was released from custody

in November of 2015. In response to what information the case worker would need to see in order

to recommend that the court give Tiffany B. additional time to complete her service plan, the case

worker stated:
                                               -2-
                                                                                                   04-16-00119-CV


                   I need documentation of NA meetings, her attempting to find employment.
           I know she’s been to one therapy session, she’s doing her outpatient, but I would
           need her to engage in her services for parenting and domestic violence. I just need
           documentation to that.
                   Her drug testing, she’s been telling me since December she was going to
           get an ID and she has not.

Although Tiffany B. would typically need an ID for drug testing, the case worker offered to go to

the facility to identify her, but Tiffany B. did not call the case worker to go. When the case worker

asked Tiffany B. why she did not call, Tiffany B. stated she had a job interview and forgot. At the

conclusion of the hearing, the trial court ordered Tiffany B. to meet the case worker at the drug

testing facility the following day for a hair follicle test.

           On February 11, 2016, the case was called for trial, and Tiffany B.’s attorney announced

not ready and informed the trial court he had filed a motion for continuance. He further stated

Tiffany B. was not then present in the courtroom because she had worked the night shift and was

having trouble finding transportation. 1 Tiffany B.’s attorney argued the case was set for trial faster

than normal, and Tiffany B. was in custody for six weeks during the time the case was pending.

Tiffany B.’s attorney requested the continuance to give Tiffany B. sufficient time to complete her

service plan. L.R.L.’s ad litem attorney responded that Tiffany B. had been released from jail in

November and had only started the outpatient drug treatment in January from which she had since

been discharged for failing to appear. The ad litem further noted Tiffany B. had three felony trial

settings relating to drugs and had violation reports on her bonds relating to drugs.                         The

Department’s attorney noted one of the three felony drug offenses was within the last two months,

demonstrating Tiffany B. is still continuing to use drugs.

           After the trial court denied the motion for continuance, the trial proceeded. The case

worker testified Tiffany B. tested positive for marijuana one month after L.R.L. was born. After


1
    Tiffany B. eventually arrived in the courtroom an hour and a half after the case was called.

                                                           -3-
                                                                                                      04-16-00119-CV


a safety plan with family members broke down, the Department filed a petition to terminate Tiffany

B.’s parental rights. Tiffany B. was in jail on drug charges from September 24, 2015 to November

12, 2015. After she was released from jail pending trial on one felony charge of possession of

drugs and two felony charges of possession with intent to deliver, she enrolled in an outpatient

drug treatment program; however, she was discharged from the program on February 4, 2016 due

to lack of attendance. Her last attendance date was January 19, 2016. At the January 26, 2016

review hearing, the trial court ordered Tiffany B. to complete a drug test the following day, but

she did not show. The case worker sent Tiffany B. for a drug test on February 5, 2016, the Friday

before trial, and she tested positive for marijuana. Tiffany B. also had violation reports on her

bonds for positive drug tests in December of 2015. Tiffany B. attended one intake session for

individual therapy in January of 2016 and attended one therapy appointment; however, she missed

her second therapy appointment. Tiffany B. had moved several times throughout the case, and

Tiffany B. had provided the case worker with a new address the day before trial. Tiffany B. had

sporadic visitation with L.R.L. and had not completed domestic violence or parenting classes.

Tiffany B.’s rights to her other children were terminated. The case worker testified L.R.L. is nine

months old, has been in the same foster-to-adopt home since the day after he was removed, and

has bonded with his foster parents.

           Tiffany B. testified she independently enrolled in the outpatient drug treatment program on

December 18, 2015. 2            She stated she was discharged from the program because she had

transportation problems, but she scheduled an appointment for another assessment on the

Wednesday following the trial. She also scheduled an appointment to begin domestic violence

classes on the Monday following the trial. Tiffany B. testified her criminal cases were set for



2
    At the January 26, 2016 hearing, the case worker testified Tiffany B.’s intake session was on January 7, 2016.

                                                          -4-
                                                                                       04-16-00119-CV


February 16, 2016. She started a job the Monday before trial at a warehouse working the night

shift.   Tiffany B. testified she recently moved in with her cousin who provided her with

transportation, and her new house was also located on the bus line. Tiffany B. was unaware that

her cousin had outstanding warrants and a pending criminal case. Tiffany B. asked the court to

give her more time to continue working her service plan.

         At the conclusion of the trial, the trial court signed an order terminating Tiffany B.’s

parental rights based on the following grounds: (1) engaging in conduct or knowingly placing

L.R.L. with persons who engaged in conduct which endangered the physical and emotional well-

being of L.R.L.; (2) constructively abandoning L.R.L.; and (3) using a controlled substance in a

manner that endangered L.R.L.’s health or safety and failing to complete a court-ordered substance

abuse treatment program. Tiffany B. appeals.

                                             DISCUSSION

         The only issue raised in Tiffany B.’s brief is a challenge to the trial court’s denial of her

motion for continuance. Tiffany B. argues the denial of her motion for continuance was an abuse

of discretion and a violation of her due process rights and her right to effective representation by

counsel.

         We review a trial court’s denial of a motion for continuance under an abuse of discretion

standard. In re H.R., 87 S.W.3d 691, 701 (Tex. App.—San Antonio 2002, no pet.). A trial court

does not abuse its discretion in denying a continuance requested by a parent in order to complete

a service plan when the parent, through her own choices, fails to comply with the termination plan

by the time of trial. In re M.D.W., No. 02-13-00013-CV, 2013 WL 3326664, at *3 (Tex. App.—

Fort Worth June 27, 2013, pet. denied) (mem. op.). Tiffany B. refers to her inability to work her

plan during the six weeks she was incarcerated, but it was Tiffany B.’s choices that led to her

incarceration. Moreover, Tiffany B. had three months from the date she was released from jail to
                                                 -5-
                                                                                   04-16-00119-CV


work her plan. In that time, Tiffany B. had enrolled in but was discharged from an outpatient drug

treatment program and tested positive for drug use. Tiffany B. did not make any further efforts to

work her plan until the week of trial, and Tiffany B. had a court setting for three pending felony

drug charges which also could affect her ability to continue working her plan. Finally, we note

that even if Tiffany B. had been granted more time to complete her service plan, she “cannot

demonstrate that the result of the termination trial would have changed because [her] parental

rights were not terminated for failing to complete [her] service plan but instead were terminated

for other statutory reasons.” In re M.M.F., No. 2-08-014-CV, 2008 WL 5265033, at *13 (Tex.

App.—Fort Worth Dec. 18, 2008, no pet.) (mem. op.). Accordingly, we hold the trial court did

not abuse its discretion by denying Tiffany B.’s motion for continuance.

                                              CONCLUSION

       The trial court’s order is affirmed.

                                                   Sandee Bryan Marion, Chief Justice




                                                 -6-